 


 HR 2476 ENR: Securing American Nonprofit Organizations Against Terrorism Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2476 
 
AN ACT 
To amend the Homeland Security Act of 2002 to provide funding to secure nonprofit facilities from terrorist attacks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing American Nonprofit Organizations Against Terrorism Act of 2019.  2.Nonprofit security grant program (a)In generalSubtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following new section: 
 
2009.Nonprofit security grant program 
(a)EstablishmentThere is established in the Department a program to be known as the Nonprofit Security Grant Program (in this section referred to as the Program). Under the Program, the Secretary, acting through the Administrator, shall make grants to eligible nonprofit organizations described in subsection (b), through the State in which such organizations are located, for target hardening and other security enhancements to protect against terrorist attacks.  (b)Eligible recipientsEligible nonprofit organizations described in this subsection (a) are organizations that are— 
(1)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code; and  (2)determined to be at risk of a terrorist attack by the Administrator.  
(c)Permitted usesThe recipient of a grant under this section may use such grant for any of the following uses: (1)Target hardening activities, including physical security enhancement equipment and inspection and screening systems.  
(2)Fees for security training relating to physical security and cybersecurity, target hardening, terrorism awareness, and employee awareness.  (3)Any other appropriate activity, including cybersecurity resilience activities, as determined by the Administrator.  
(d)Period of performanceThe Administrator shall make funds provided under this section available for use by a recipient of a grant for a period of not less than 36 months.  (e)ReportThe Administrator shall annually for each of fiscal years 2020 through 2024 submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing information on the expenditure by each grant recipient of grant funds made under this section.  
(f)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated $75 million for each of fiscal years 2020 through 2024 to carry out this section.  (2)SpecificationOf the amounts authorized to be appropriated pursuant to paragraph (1)— 
(A)$50 million is authorized for eligible recipients located in jurisdictions that receive funding under section 2003; and  (B)$25 million is authorized for eligible recipients in jurisdictions not receiving funding under section 2003. .  
(b)Conforming amendmentSubsection (a) of section 2002 of the Homeland Security Act of 2002 (6 U.S.C. 603) is amended by striking sections 2003 and 2004 and inserting sections 2003, 2004, and 2009.  (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 2008 the following new item: 
 
 
Sec. 2009. Nonprofit security grant program..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
